Title: To Alexander Hamilton from Marquis de Fleury, 18 August 1779
From: Fleury, Marquis de
To: Hamilton, Alexander


L. infantery Camp [near West Point] 18th. August. 79
Dr. Colo.
Ye officers of the two 1st Batellons of L. infantery which I actually Comand, have applied to me, for ceasing to Run over those Craggy Montains barefooted, & beg that I would write to head quarters, to have an order from his excellency to get one pare shoes for each. the shoes they hint to are at N. windsor & their intention is to pay for. Do not be so greedy for shoes as for my blanket, & think that the most urging necessity has determined their application: they’re quite barefooted.
I am very Respectfully sir   Your Most obedient servant
L. Fleury

N.B. as his excellency Could form a very advantageous idea of ⟨our being in shoes⟩ by the appearance of the officers who dined to day at head quarters, & were not quite without, I beg you would observe to him if necessary, that each company had furnished a shoe for their dressing.
Camp. L. infantery. 19. August 1779
si vous savez un mot de Mr. de la luzerne Dites le moi.
